UNPUBLISHED ORDER
                     Not to be cited per Circuit Rule 53


              United States Court of Appeals
                         For the Seventh Circuit
                         Chicago, Illinois 60604

                             July 6, 2005


                                 Before

               Hon. RICHARD D. CUDAHY, Circuit Judge

               Hon. FRANK H. EASTERBROOK, Circuit Judge

               Hon. ANN CLAIRE WILLIAMS, Circuit Judge


UNITED STATES OF AMERICA,                       Appeal from the United
      Plaintiff-Appellee,                       States District Court
                                                for the Central
No. 04-2270         v.                          District of Illinois.

CARLOS L. CARPENTER,                            No. 02-10009
      Defendant-Appellant.                      Joe Billy McDade,
                                                Judge.




                                 Order

     Our decision of May 6, 2005, affirmed Carpenter's
conviction while reserving final disposition of the sentence. On
a limited remand under United States v. Paladino, 401 F.3d 471
(7th Cir. 2005), the district judge stated that he would have
imposed a lower sentence had he realized that he possesses
additional discretion. Both sides have filed memoranda asking us
to remand for resentencing. Accordingly, as the parties have
agreed, the sentence is vacated and the case is remanded for
resentencing.